






--------------------------------------------------------------------------------





AMERICAN ASSETS TRUST, L.P.
___________________________________
FIRST AMENDMENT
Dated as of May 23, 2017
to the
NOTE PURCHASE AGREEMENT
Dated as of March 1, 2017
___________________________________
RE:    $250,000,000 4.29% Senior Guaranteed Notes, Series D, due March 1, 2027



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






FIRST AMENDMENT TO THE NOTE PURCHASE AGREEMENT
THIS FIRST AMENDMENT dated as of May 23, 2017 (the or this “First Amendment”) to
the Note Purchase Agreement dated as of March 1, 2017 is between AMERICAN ASSETS
TRUST, L.P., a Maryland limited partnership (the “Company”), AMERICAN ASSETS
TRUST, INC., a Maryland corporation (the “REIT”) and each of the institutions
which is a signatory to this First Amendment (collectively, the “Noteholders”).
RECITALS:
A.    The Company, the REIT and each of the Noteholders have heretofore entered
into the Note Purchase Agreement dated as of March 1, 2017 (the “Note Purchase
Agreement”). The Company has heretofore issued $250,000,000 aggregate principal
amount of its 4.29% Senior Guaranteed Notes, Series D, due March 1, 2027 (the
“Notes”) pursuant to the Note Purchase Agreement. The Noteholders are the
holders of 100% of the outstanding principal amount of the Notes.
B.    The Company, the REIT and the Noteholders now desire to amend the Note
Purchase Agreement in the respects, but only in the respects, hereinafter set
forth.
C.    Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Purchase Agreement unless herein defined or the context
shall otherwise require.
D.    All requirements of law have been fully complied with and all other acts
and things necessary to make this First Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.
NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company, the REIT and the
Noteholders do hereby agree as follows:
SECTION 1.
AMENDMENTS.

Section 1.1.    Section 8.7(f) of the Note Purchase Agreement shall be and is
hereby deleted.
Section 1.2.    Section 10.9 of the Note Purchase Agreement shall be and is
hereby amended by replacing the phrase “at such time” with the phrase “at any
time” in clauses (b), (c) and (f) thereof.





--------------------------------------------------------------------------------

American Assets Trust, L.P.
 
First Amendment



Section 1.3.    Schedule A of the Note Purchase Agreement shall be and is hereby
amended by deleting the definition of “2014 Change in Control Parenthetical”.
Section 1.4.    Schedule A of the Note Purchase Agreement shall be and is hereby
amended by deleting clause (b) in the definition of “Change in Control” in its
entirety and replacing the designation for “(c)” with “(b)” therein.
SECTION 2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE REIT.

Section 2.1.    To induce the Noteholders to execute and deliver this First
Amendment (which representations shall survive the execution and delivery of
this First Amendment), the Company and the REIT represent and warrant to the
Noteholders that:
(a)    this First Amendment has been duly authorized, executed and delivered by
the Company and the REIT and this First Amendment constitutes the legal, valid
and binding obligation, contract and agreement of the Company and the REIT
enforceable against them in accordance with its terms, except as enforcement may
be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law);
(b)    the Note Purchase Agreement, as amended by this First Amendment,
constitutes the legal, valid and binding obligation, contract and agreement of
the Company and the REIT enforceable against them in accordance with their
respective terms, except as enforcement may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
(c)    the execution, delivery and performance by the Company and the REIT of
this First Amendment (i) has been duly authorized by all requisite corporate or
other organization action, (ii) does not require the consent or approval of any
governmental or regulatory body or agency, except for consents or approvals
which have been duly obtained, taken, given or made and are in full force and
effect and (iii) will not (A) violate (1) any provision of law, statute, rule or
regulation or the Company’s or the REIT’s certificate of incorporation or
formation or bylaws or limited partnership agreement, as applicable or (2) any
order of any court or any rule, regulation or order of any other agency or
government binding upon the Company or the REIT or (B) contravene, result in a
breach of, or constitute


-2-

--------------------------------------------------------------------------------

American Assets Trust, L.P.
 
First Amendment



(alone or with due notice or lapse of time or both) a default under, any
material indenture, agreement or other instrument to which either of the Company
or the REIT is a party or by which their properties or assets are or may be
bound, including, without limitation, the Primary Credit Facility;
(d)    as of the date hereof and after giving effect to this First Amendment, no
Default or Event of Default has occurred which is continuing;
(e)    neither the Company, the REIT nor any of their Affiliates has paid or
agreed to pay any fees or other consideration, or given any additional security
or collateral, or shortened the maturity or average life of any Indebtedness or
permanently reduced any borrowing capacity, in each case, in favor of or for the
benefit of any creditor of the Company, the REIT, any Subsidiary or any
Affiliate, in connection with the changes contemplated by this First Amendment,
including for avoidance of doubt, any fee or remuneration to any holder of a
2014 Note as consideration for or as an inducement to making the changes
contemplated by Section 1.4 of this First Amendment; and
(g)    all the representations and warranties contained in Section 5.1, 5.2,
5.6, 5.7, 5.9, 5.10, 5.11, 5.12, 5.16, 5.17 and 5.18 of the Note Purchase
Agreement are true and correct in all material respects with the same force and
effect as if made by the Company and the REIT on and as of the date hereof.
SECTION 3.
CONDITIONS TO EFFECTIVENESS OF THIS FIRST AMENDMENT.

Section 3.1.    This First Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:
(a)    executed counterparts of this First Amendment, duly executed by the
Company, the REIT and the holders of 100% of the outstanding principal of the
Notes, shall have been delivered to the Noteholders;
(b)    the Noteholders shall have received evidence satisfactory to them that
the Primary Credit Facility has been amended, executed and delivered with
substantially similar terms to those contained herein;
(c)    the Noteholders shall have received evidence satisfactory to them that
the Note Purchase Agreement dated as of October 31, 2014 has been amended,
executed and delivered with substantially similar terms to those contained
herein;


-3-

--------------------------------------------------------------------------------

American Assets Trust, L.P.
 
First Amendment



(d)    the Noteholders shall have received evidence satisfactory to them that
the Note Purchase Agreement dated as of May 23, 2017 has been executed and
delivered with substantially similar terms to those contained herein;
(e)    the Noteholders shall have received a copy of the resolutions of the
Board of Directors of the REIT (on behalf of the REIT and the Company)
authorizing the execution, delivery and performance by the Company and the REIT
of this First Amendment and such resolutions shall be in full force and effect
as of the date hereof;
(f)    the representations and warranties of the Company and the REIT set forth
in Section 2 hereof are true and correct on and with respect to the date hereof;
(g)    the fees and expenses of Chapman and Cutler, LLP, counsel to the
Noteholders, shall have been paid by the Company, in connection with the
negotiation, preparation, approval, execution and delivery of this First
Amendment.
Upon receipt of all of the foregoing, this First Amendment shall become
effective.
SECTION 4.
MISCELLANEOUS.

Section 4.1.    This First Amendment shall be construed in connection with and
as part of the Note Purchase Agreement, and except as modified and expressly
amended by this First Amendment, all terms, conditions and covenants contained
in the Note Purchase Agreement and the Notes are hereby ratified and shall be
and remain in full force and effect.
Section 4.2.    Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
First Amendment may refer to the Note Purchase Agreement without making specific
reference to this First Amendment but nevertheless all such references shall
include this First Amendment unless the context otherwise requires.
Section 4.3.    The descriptive headings of the various Sections or parts of
this First Amendment are for convenience only and shall not affect the meaning
or construction of any of the provisions hereof.
Section 4.4.    This First Amendment shall be governed by and construed in
accordance with New York law.


-4-

--------------------------------------------------------------------------------

American Assets Trust, L.P.
 
First Amendment



Section 4.5.    The execution hereof by you shall constitute a contract between
us for the uses and purposes hereinabove set forth, and this First Amendment may
be executed in any number of counterparts, each executed counterpart
constituting an original, but all together only one agreement.


 
AMERICAN ASSETS TRUST, L.P.
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC., its General Partner
 
 
 
 
 
By:
/s/ ERNEST RADY
 
Name:
Ernest Rady
 
Title:
President and Chief Executive Officer
 
 
 
 
 
By:
/s/ ROBERT F. BARTON
 
Name:
Robert F. Barton
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
AMERICAN ASSETS TRUST, INC.
 
 
 
 
 
By:
/s/ ERNEST RADY
 
Name:
Ernest Rady
 
Title:
President and Chief Executive Officer
 
 
 
 
 
By:
/s/ ROBERT F. BARTON
 
Name:
Robert F. Barton
 
Title:
Executive Vice President and Chief Financial Officer





-5-

--------------------------------------------------------------------------------


American Assets Trust, L.P.        First Amendment




Accepted and Agreed to on the date first written above:


 
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
 
 
 
 
 
By:
/s/ THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
 
 
 
 
 
 
 
 
 
 
 
PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY
 
 
 
 
 
 
By:
PGIM, Inc.,
 
 
 
as investment manager
 
 
 
 
 
 
 
 
By:
/s/ PGIM, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
ZURICH AMERICAN INSURANCE COMPANY
 
 
 
 
 
 
By:
Prudential Private Placement Investors, L.P. (as Investment Advisor)
 
 
 
 
 
 
By:
Prudential Private Placement Investors, Inc. (as its General Partner)
 
 
 
 
 
 
 
By:
/s/ PRUDENTIAL PRIVATE PLACEMENT INVESTORS, INC.






--------------------------------------------------------------------------------

American Assets Trust, L.P.
 
First Amendment



Accepted and Agreed to on the date first written above:


 
 
COMPANION LIFE INSURANCE COMPANY
 
 
 
 
 
 
By:
Prudential Private Placement Investors, L.P. (as Investment Advisor)
 
 
 
 
 
 
By:
Prudential Private Placement Investors, Inc. (as its General Partner)
 
 
 
 
 
 
 
By:
/s/ PRUDENTIAL PRIVATE PLACEMENT INVESTORS, INC.
 
 
 
 
 
 
 
MUTUAL OF OMAHA INSURANCE COMPANY
 
 
 
 
 
 
By:
Prudential Private Placement Investors, L.P. (as Investment Advisor)
 
 
 
 
 
 
By:
Prudential Private Placement Investors, Inc. (as its General Partner)
 
 
 
 
 
 
 
By:
/s/ PRUDENTIAL PRIVATE PLACEMENT INVESTORS, INC.
 
 
 
 
 
 
 
UNITED OF OMAHA LIFE INSURANCE COMPANY
 
 
 
 
 
 
By:
Prudential Private Placement Investors, L.P. (as Investment Advisor)
 
 
 
 
 
 
By:
Prudential Private Placement Investors, Inc. (as its General Partner)
 
 
 
 
 
 
 
By:
/s/ PRUDENTIAL PRIVATE PLACEMENT INVESTORS, INC.






--------------------------------------------------------------------------------

American Assets Trust, L.P.
 
First Amendment



Accepted and Agreed to on the date first written above:


 
 
METROPOLITAN LIFE INSURANCE COMPANY
 
 
 
 
 
 
By:
/s/ METROPOLITAN LIFE INSURANCE COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
METLIFE INSURANCE COMPANY USA
 
 
 
 
 
 
by:
Metlife Investment Advisors, LLC, Its Investment Manager
 
 
 
 
 
 
METLIFE INSURANCE K.K.
 
 
 
 
 
 
by:
Metlife Investment Advisors, LLC, Its Investment Manager
 
 
 
 
 
 
 
ERIE FAMILY LIFE INSURANCE COMPANY
 
 
 
 
 
 
by:
Metlife Investment Advisors, LLC, Its Investment Manager
 
 
 
 
 
 
 
By:
/s/ METLIFE INVESTMENT ADVISORS, LLC
 
 
 
 
 
 
 
 
 
 
 
 
UNION FIDELITY LIFE INSURANCE COMPANY
 
 
 
 
 
 
by:
Metlife Investment Advisors, LLC, Its Investment Adviser
 
 
 
 
 
 
By:
/s/ METLIFE INVESTMENT ADVISORS, LLC












